Citation Nr: 0018550	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-07 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ankle 
disability.

2.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for arthritis of 
multiple joints.

5.  Entitlement to an increased rating for bilateral 
conjunctivitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
August 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The Board notes that while the veteran initially requested in 
April 1999 that he be afforded a hearing before a traveling 
member of the Board, he withdrew that request later in April 
1999.

The veteran's application to reopen a claim for service 
connection for right ankle disability, as well as his claims 
for entitlement to service connection for bilateral hearing 
loss and arthritis of multiple joints, and for an increased 
rating for bilateral conjunctivitis, are addressed in the 
remand at the end of this action.


FINDING OF FACT

The claim for entitlement to service connection for 
psychiatric disability, to include PTSD, is not plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for 
psychiatric disability, to include PTSD, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that the veteran, at his April 1999 
hearing before a hearing officer at the RO, suggested that 
his service medical records may have been destroyed in a 
fire.  The Board points out, however, that the veteran's 
service medical records are on file, and that there is no 
indication that his service medical records are incomplete.

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).
 
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998).

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 
32807-32808 (1999).

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim.  
38 U.S.C.A. § 5107(a).  If he has not, his claim must fail, 
and VA is not obligated to assist the veteran in its 
development.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  A well-grounded claim is a plausible claim, that is, 
a claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Court has stated that the quality and quantity 
of evidence required to meet this statutory burden depends 
upon the issue presented by the claim.  Grottveit at 92-93.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is plausible or possible is required.  Id.

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of both a 
current disability and evidence of relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992). 

Service medical records disclose that the veteran reported, 
at his examination for discharge, that his nerves bothered 
him occasionally.  He denied any history of treatment for 
those symptoms, however, and psychiatric evaluation was 
normal.  The service medical records are otherwise entirely 
negative for any complaints, finding or diagnosis of 
psychiatric disability.

There is no postservice medical evidence of psychiatric 
disability until April 1996, at which time the veteran was 
diagnosed with depression by a private physician.  Subsequent 
private medical records indicate historically that the 
veteran was first diagnosed with depression while 
hospitalized in 1995, and show an additional diagnosis of an 
anxiety disorder.  None of the VA or private medical records 
on file contains a diagnosis of PTSD or addresses the 
etiology of any psychiatric disorder identified.

The veteran was afforded a hearing before a hearing officer 
at the RO in April 1999, at which time he essentially 
testified that he experienced nervousness in service, and 
that he continued to experience some psychiatric symptoms.

Although the veteran reported experiencing occasional nervous 
problems at his discharge examination, psychiatric evaluation 
at that time was negative for any abnormalities, and the 
service medical records are otherwise completely negative for 
any evidence of psychiatric disability.  Moreover, there is 
no medical evidence on file of a diagnosis of PTSD, and there 
is no postservice medical evidence of any psychiatric 
disability until decades after service, and no medical 
opinion etiologically linking any psychiatric disability to 
the veteran's period of service.

In the instant case, therefore, the only evidence of PTSD or 
supportive of an etiological relationship between any extant 
psychiatric disability and the veteran's period of service 
consists of the lay assertions and testimony of the veteran.  
As the Court held in Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), lay persons are not competent to offer medical 
opinions, so the assertions of lay persons concerning medical 
diagnosis or causation cannot constitute evidence of a well-
grounded claim.  Accordingly, the Board must deny the 
veteran's claim as not well grounded. 

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
psychiatric disability, to include PTSD.  Graves v. Brown, 8 
Vet. App. 522, 524 (1996).


ORDER

Entitlement to service connection for psychiatric disability, 
to include PTSD, is denied.


REMAND

The Board initially notes that the veteran was issued a 
Statement of the Case in March 1999 with respect to the 
issues of entitlement to service connection for bilateral 
hearing loss and arthritis of multiple joints, and whether 
new and material evidence had been submitted to reopen a 
claim for service connection for right ankle disability.  In 
a VA Form 9 dated in April 1999, the veteran marked the box 
indicating that he desired to appeal all of the issues listed 
on the Statement of the Case.  Accordingly, the issues on 
appeal are correctly listed on the title page of this action.  
The Board notes that additional pertinent evidence was 
received with respect to each of the referenced issues 
following the March 1999 Statement of the Case, but that the 
veteran has not waived initial RO consideration of the 
additional evidence.  38 C.F.R. § 19.31 (1999).
 
With respect to the veteran's claim for an increased rating 
for bilateral conjunctivitis, the record reflects that the 
veteran has recently been diagnosed with slight macular 
degeneration of the left eye.  He was afforded a VA 
examination in October 1998, conducted without review of his 
medical history, at which time physical examination disclosed 
the presence of blepharitis with trace conjunctival 
injection.  The examiner also noted the presence of a 
meibomian gland dysfunction, as well as the presence of some 
punctate epithelial changes in the left eye.  The examiner 
concluded that it was possible that the described changes 
were caused by eye dryness in turn caused by chronic 
blepharoconjunctivitis.

In light of the above, the Board concludes that the issue of 
entitlement to service connection for additional eye 
disability is reasonably raised by the record; the RO has not 
adjudicated this issue.  In addition, as the October 1998 VA 
examination report is inadequate for adjudication purposes, 
the Board concludes that an additional VA examination of the 
veteran is warranted. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim for 
an increased evaluation for 
bilateral eye disability.  He should 
also be requested to provide the 
names, locations and approximate 
dates of treatment for any VA or 
other Federal Government health care 
providers who may possess additional 
records pertinent to the other 
issues on appeal.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.

2.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by an ophthalmologist to 
determine the nature and extent of 
impairment from the veteran's 
service-connected bilateral 
conjunctivitis, and the nature, 
extent and etiology of any other eye 
disorder present.  Any indicated 
studies should be performed, and all 
findings should be reported in 
detail.  The examiner should 
specifically indicate whether the 
veteran's service-connected 
bilateral conjunctivitis is 
trachomatous in nature.  The 
physician should also provide an 
opinion with respect to whether it 
is at least as likely as not that 
any additional eye disability found 
is etiologically related to service 
or was caused or chronically 
worsened by the veteran's service-
connected bilateral conjunctivitis.  
The veteran's claims file, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed. 

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issues on appeal. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



